DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/18/2022 has been entered.  The claim amendments renders claims 1, 3-7, 9-13, 17, and 18 allowed.  Dependent claims 14 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Dependent claims 14 and 15 add a notification to the notification claimed in amended independent claim 1 previously present in dependent claim 2.  Dependent claims 14 and 15 were depended upon claim 1 not claim 2.  Nothing in the specification as filed conveys notification claimed in dependent claims 14 and 15 is added to notification claimed in amended independent claim 1 previously present in dependent claim 2.  Thus, claims 14 and 15 are rejected below under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Response to Remarks
Applicant's remarks filed 02/18/2022 concerning the claim amendments and those amendments overcome the objection and rejections set forth in the office action having notification date of 11/19/20221.   
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1, 3-7, 9-15, 17, and 18 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claims 14 and 15 add a notification to the notification claimed in amended independent claim 1 previously present in dependent claim 2.  Dependent 
Thus, claims 14 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Allowable Subject Matter
Claims 1, 3-7, 9-13, 17, and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3, 5-7, 9, 11-13 and 17:
The prior art of record fails to teach or suggest in the context of each of independent claims 1 and 17 “wherein the processor is configured to notify, via the communication interface, the user or the terminal apparatus handling the second type of drawing of information related to an element necessary in the second type of drawing among elements included in the difference in the first type of drawing” (emphasis added).
Claims 4, 10, and 18:
The prior art of record fails to teach or suggest in the context of each of independent claims 4 and 18 “wherein the processor is configured to notify, via the communication interface, the user or the terminal apparatus handling the second type of related to an element not reflected in the second type of drawing among elements included in the difference in the first type of drawing” (emphasis added).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613